 Case 3:21-cv-00034-BJB-LLK Document 1 Filed 01/15/21 Page 1 of 9 PageID #: 1

                                                                 ELECTRONICALLY FILED

                      UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 ESTATE OF NAOMI PRESSMA, by its Executor
 Conrad Pressma,
 1405 Rosewood Avenue
 Louisville, KY 40204
                                                                       3:21CV-34-BJB
                                                     Civil Action No. __________
                Plaintiffs,

                           v.

 ITM TWENTYFIRST SERVICES, LLC
 333 South 7th Street, Suite 2400
 Minneapolis, MN 55402-2435

        SERVE VIA REGISTERED AGENT:
        ITM TwentyFirst Services, LLC
        c/o Corporation Service Company
        2345 Rice Street, Suite 230
        Roseville, MN 55113

 and JOHN DOE, UNKNOWN DEFENDANT
 Address Unknown
                                                        JURY TRIAL DEMANDED
                Defendants.



                                        COMPLAINT

       The Estate of Naomi Pressma, by its Executor Conrad Pressma (the “Estate”), through

their undersigned counsel, hereby files and submits this Complaint against Defendants, ITM

TwentyFirst Services, LLC (“ITM”), and John Doe (together “Defendants”), and in support

thereof, allege and say:

                                          PARTIES

       1.      Plaintiff, the Estate of Naomi Pressma, with address of 1405 Rosewood Avenue,

Louisville, KY 40204, was established in Kentucky after the death of Naomi Pressma, a resident

of Louisville, Jefferson County, Kentucky.   Mrs. Pressma was at all times relevant to this

Complaint a citizen of the State of Kentucky. The Executor of the Estate is Mrs. Pressma’s son,
 Case 3:21-cv-00034-BJB-LLK Document 1 Filed 01/15/21 Page 2 of 9 PageID #: 2




Conrad Pressma, also a resident of Louisville, Jefferson County, Kentucky and a citizen of

Kentucky. The Estate of Naomi Pressma is a citizen of the State of Kentucky.

       2.      Upon information and belief, ITM is a manager-managed limited liability company

organized under Delaware law with its principal place of business located at 333 South 7th Street,

Suite 2400, Minneapolis, MN 55402. Upon information and belief, ITM’s manager is Longevity

Holdings Inc., a Delaware corporation with its principal place of business in Minneapolis,

Minnesota. Upon information and belief, ITM is a citizen of the State of Delaware.

       3.      If and to the extent that ITM did not act solely on its own behalf to obtain and

retain for itself the death benefit proceeds of one or more life insurance policies insuring the life

of Mrs. Pressma, upon information and belief, ITM was retained by John Doe, to act as its agent

in connection such policies. The Estate lacks information sufficient to form a belief as to John

Doe’s location, organization, residency, or citizenship.

                                    JURISDICTION AND VENUE

       4.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity of citizenship between the Estate, a citizen of Kentucky, and ITM, a citizen of

Delaware, and because the amount in controversy exceeds $75,000.

       5.      This Court possesses specific personal jurisdiction with respect to Defendants in

this action because, among other things, ITM, acting on its own behalf or as John Doe’s agent, has

had extensive personal contact with the forum that relates to the core subject-matter of this action,

including action within the forum to monitor, service, maintain, and collect or assist in collecting

on a life insurance policy that insured the life of a Kentucky resident (the now deceased Naomi

Pressma). Upon information and belief, these activities of ITM, acting on its own behalf or as

John Doe’s agent, included contacting Mrs. Pressma within the forum while she was living to

monitor her health, and—after she passed away—requesting from members of her family residing

within the forum assistance in successfully obtaining a copy of Mrs. Pressma’s death certificate

from Jefferson County, Kentucky. Upon information and belief, these activities of ITM, acting on



                                                -2-
 Case 3:21-cv-00034-BJB-LLK Document 1 Filed 01/15/21 Page 3 of 9 PageID #: 3




its own behalf or as John Doe’s agent, also included ITM, acting on its own behalf or as John Doe’s

agent, using the Kentucky death certificate to collect or assist in collecting the death benefit

proceeds from the policy on the life of Naomi Pressma, a Kentucky resident.

       6.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to Plaintiff’s claims occurred within the Western District

of Kentucky, Louisville Division. In addition to the allegations above, this cause of action arose

within the forum and relates to a life insurance policy that insured the life of Mrs. Pressma, who

was at all relevant times a resident of Louisville, Kentucky. Moreover, the Estate is located in this

forum. Relevant witnesses and sources of information and documents relating to the application

for the policy and its issuance are believed to be located within this forum. Additionally, upon

information and belief, witnesses, documents and sources of information relating to ITM’s efforts,

acting on its own behalf or as John Doe’s agent, to obtain and use the Kentucky death certificate

for Mrs. Pressma are believed to be located within this forum.

                             FACTS COMMON TO ALL CLAIMS

       7.      This action concerns a life insurance policy that is controlled by and subject to

Delaware law, including because, upon information and belief, the policy was applied for by and

delivered to a Delaware statutory trust in Delaware, and thus was a Delaware trust owned policy

as defined in Delaware’s insurable interest statute, 18 Del. C. § 2704.

       8.      As stated by the Supreme Court of Delaware, it is well recognized that, “[s]ince the

initial creation of life insurance during the sixteenth century, speculators have sought to use

insurance to wager on the lives of strangers.” PHL Variable Ins. Co. v. Price Dawe 2006 Ins.

Trust, 28 A.3d 1059, 1069 (Del. 2011). Insurance policies which are procured as a wager on the

life of the person insured not only violate Delaware public policy and its constitutional prohibition

on wagering, but they also violate the state’s insurable interest requirement, which precludes

investors from manufacturing life insurance policies for the purpose of resale. Id.




                                                -3-
 Case 3:21-cv-00034-BJB-LLK Document 1 Filed 01/15/21 Page 4 of 9 PageID #: 4




       9.      Although human life speculators have been a problem for hundreds of years, never

has this problem been more wide-spread or involved such vast amounts of money than in recent

years. In the early 2000s, institutional investors began pooling large blocks of high-value life

insurance policies into special purpose vehicles, such as tax-exempt entities or trusts, the interests

of which were effectively securitized and sold to other investors.

       10.     It is well established, however, that in the early 2000s, there was not a sufficient

supply of existing life insurance policies to satisfy investor demand. In particular, investors were

interested in high face amount policies insuring the lives of senior citizens, but there were only “a

limited number of seniors who had unwanted policies of sufficiently high value.” Price Dawe, 28

A.3d at 1070. “As a result, STOLI promoters sought to solve the supply side shortage by

generating new, high value policies.” Id. These policies are often referred to as STOLI—meaning

stranger origination life insurance. Id.

       11.     One such STOLI promoter was family of interrelated Delaware entities known

generally as Coventry.

       12.     Entities such as Coventry—known in the STOLI industry as “funders”—worked

with a nationwide network of insurance producers, who, acting as the funders’ agents, assisted

the funders by, among other things, identifying senior citizens meeting the funders’ investment

criteria and influencing those seniors to become involved in the STOLI transactions the funders

were orchestrating.

       13.     The STOLI transactions orchestrated by funders like Coventry and its agents were

presented to hand-selected senior citizens in rosy terms that camouflaged the transactions’

impropriety as being a “risk-free” opportunity, “just a good deal,” or as being similar to “hitting

the lottery” or acquiring a winning “bingo” card.

       14.     The specific mechanisms by which each funder’s STOLI program operated could

and often did vary in one respect or another. But each shared basic similarities including that the




                                                -4-
 Case 3:21-cv-00034-BJB-LLK Document 1 Filed 01/15/21 Page 5 of 9 PageID #: 5




policies at issue were procured by third parties that lacked an insurable interest in the insureds

and that sought to wager on the life of the insureds.

         15.   Not only do these STOLI policies violate public policy and constitutional bans on

wagering and insurable interest laws, but they take advantage of insurers and their senior citizen

insureds and otherwise convert a legitimate life insurance product into an illegitimate cash

machine whereby a stranger to the insured is more interested in seeing the insured dead than

alive.

         16.   In 2006, Coventry procured the life insurance policy (the “Policy”) that is at issue

in this action insuring the life of Mrs. Pressma.

         17.   To induce Mrs. Pressma to allow the Policy to be procured on her life, Coventry

and those acting on its behalf may have represented that the Policy was being procured through a

legitimate and legal transaction, or further induced Mrs. Pressma with the promise of financial

compensation if she permitted the Policy to be procured.

         18.   In reality, however, Coventry procured the Policy through an illegal STOLI scheme

and Coventry lacked a valid insurable interest in the life of Mrs. Pressma.

         19.   Upon information and belief, Coventry acted through its agent(s) to have an

application for the Policy submitted to the insurance company that ultimately issued the Policy as

a Delaware life insurance policy.

         20.   To facilitate these transactions, Coventry created the Naomi Presma Life Insurance

Trust dated November 16, 2005 (the “Trust”), as a Delaware statutory trust, installed Wilmington

Trust Company (“Wilmington Trust”) as the trustee of the Trust, and used the Trust as a cover to

procure the Policy without a valid insurable interest.

         21.   Upon information and belief, Coventry further created a sub-trust (the “Sub-

Trust”) to the Trust. The Sub-Trust was also established as mere cover to procure the Policy

without a valid insurable interest.




                                                -5-
 Case 3:21-cv-00034-BJB-LLK Document 1 Filed 01/15/21 Page 6 of 9 PageID #: 6




       22.     Upon information and belief, the Policy insuring the life of Mrs. Pressma was

issued and delivered in Delaware to the Trust.

       23.     Upon information and belief, in connection with originating the Policy, Coventry,

acting through Lasalle Bank, N.A., entered into a non-recourse “loan” arrangement with the Trust,

with the Policy serving as the sole collateral for the purported “loan.”

       24.     This purported “loan” was secured solely by a security interest in the Trust and

Sub-Trust that held the Policy.

       25.     As a result of this purported “loan,” neither Mrs. Pressma nor anyone with an

insurable interest in her life ever paid any premiums on the Policy. Rather, the loan was used to

conceal the fact that such premiums were paid by Coventry for the purpose of creating a wager on

Mrs. Pressma’s life.

       26.     Moreover, the purpose of the Policy was not to provide estate protection for Mrs.

Pressma, but rather she was used as an instrumentality to procure the Policy so that strangers

with no insurable interest could wager on her early demise.

       27.     Upon information and belief, in connection with the purported “loan” becoming

due, stranger investors unrelated to Mrs. Pressma took formal control of the Policy.

       28.     Upon information and belief, ITM acted for itself or as agent for its undisclosed

principal, John Doe, a stranger investor that held the Policy.

       29.     Upon information and belief, John Doe undertook to actively conceal its identity

from Mrs. Pressma and members of her family, including through the use of agent intermediaries,

including but not limited to ITM.

       30.     On October 2, 2018, Mrs. Pressma passed away.

       31.     Upon information and belief, without notifying the Estate or the family of Mrs.

Pressma, a claim for the Policy’s death benefit was made by or on behalf of John Doe or ITM,

acting for itself or as John Doe’s agent, and the death benefit was then paid by the issuing

insurance company to ITM, John Doe, and/or others acting in concert with them.



                                                 -6-
 Case 3:21-cv-00034-BJB-LLK Document 1 Filed 01/15/21 Page 7 of 9 PageID #: 7




       32.     Upon information and belief, following Mrs. Pressma’s death, John Doe continued

to actively conceal its identity from the Estate and members of Mrs. Pressma’s family, including

through the use of agent intermediaries, including but not limited to ITM.

       33.     To the extent that other entities or individuals may also be proper defendants with

respect to the claims set forth herein, they have, upon information and belief, actively concealed

themselves from the Estate and from members of Mrs. Pressma’s family. As a result, any such

potential additional proper defendants that may exist remain unknown to the Estate.

   FIRST CAUSE OF ACTION: RECOVERY OF INSURANCE PROCEEDS DUE TO
                     LACK OF INSURABLE INTEREST
                (Against ITM TwentyFirst Services, LLC and John Doe)
       34.     The Estate hereby incorporates by reference each and every allegation contained

in the preceding paragraphs as if set forth herein at length.

       35.     The Policy is controlled by and subject to Delaware law, including because the

Policy was applied for and delivered to the trustee of the Trust in Delaware, and is thus a Delaware

trust owned policy as defined in Delaware’s insurable interest statute, 18 Del. C. § 2704.

       36.     The Delaware insurable interest statute provides, among other things, that “no

person shall procure or cause to be procured any insurance contract upon the life or body of

another individual unless the benefits under such contract are payable to the individual insured

or his or her personal representatives or to a person having, at the time when such contract was

made, an insurable interest in the individual insured.” 18 Del. C. § 2704.

       37.     The Delaware Supreme Court has clarified that this insurable interest requirement

is not satisfied where a third party without an insurable interest uses an insured as an

instrumentality to procure a policy for itself as a wager on the insured’s life. PHL Variable Ins.

Co. v. Price Dawe 2006 Ins. Trust, 28 A.3d 1059 (Del. 2011).

       38.     Where an insurance company pays the death benefit on a policy lacking insurable

interest, the “executor or administrator” of the insured is entitled to recover such benefits from

the beneficiary, assignee, or payee that received the benefits as a matter of common law and



                                                -7-
 Case 3:21-cv-00034-BJB-LLK Document 1 Filed 01/15/21 Page 8 of 9 PageID #: 8




statute. 18 Del. C. § 2704 (b). See, e.g., Estate of Malkin v. Wells Fargo Bank, N.A., 379 F. Supp.

3d 1263 (S.D. Fla. 2019).

       39.     Upon information and belief, the Policy at issue in this case was procured without

insurable interest as a wager on Mrs. Pressma’s life.

       40.     Regardless of whether Mrs. Pressma knew the details of this scheme or her identity

was merely used as an instrumentality to procure the Policy, as set forth above, stranger investors

were wagering on the life of Mrs. Pressma and hoping to trigger a secondary market cash-in on

the Policy’s death benefit.

       41.     Upon information and belief, the Policy’s death benefit was paid, transferred, or

otherwise assigned to ITM or John Doe, or another entity on whose behalf either or both acted.

       42.     As a consequence, the Estate is entitled to recover those death benefit proceeds

(plus applicable interest, attorneys’ fees, and other costs and damages) from ITM and John Doe.

  SECOND CAUSE OF ACTION: IN THE ALTERNATIVE, UNJUST ENRICHMENT
                 (Against ITM TwentyFirst Services, LLC and John Doe)
       43.     The Estate hereby incorporates by reference each and every allegation contained

in the preceding paragraphs as if set forth herein at length, and sets forth this cause of action in

the alternative to the Estate’s preceding claim.

       44.     ITM and/or John Doe’s acceptance, retention and/or distribution of the Policy’s

death benefit proceeds has enriched ITM and/or John Doe, to the detriment of the Estate. Given

the circumstances surrounding the procurement of the Policy, allowing ITM or John Doe to retain

the proceeds of the Policy is inequitable and without justification including because, among other

things, the Policy was procured without insurable interest to wager on the life of Mrs. Pressma, in

violation of applicable law and public policy.

       45.     Accordingly, the Estate is entitled to an award of the Policy’s entire death benefit

proceeds (plus applicable interest, attorneys’ fees, and other costs and damages) from ITM and

John Doe.




                                                 -8-
 Case 3:21-cv-00034-BJB-LLK Document 1 Filed 01/15/21 Page 9 of 9 PageID #: 9




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against ITM and/or John Doe, as requested

herein, together with costs of this action, and such other and further relief as this Court deems just

and proper under the circumstances.

                                               Respectfully Submitted,

                                               /s/ Matthew A. Taulbee
                                               Matthew A. Taulbee (91272)
                                               Reminger Co. LPA
                                               250 Grandview Drive, Suite 550
                                               Ft. Mitchell, KY 41017
                                               Telephone: (859) 426-3667
                                               Facsimile: (859) 426-7222
                                               mtaulbee@reminger.com
                                               Co-Counsel for Estate of Naomi Pressma, by its
                                               Executor Conrad Pressma




                                                -9-
